Citation Nr: 1100404	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable evaluation for dermatitis, on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 2005, 
including in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  An RO hearing was held on the Veteran's 
appeal in October 2007.  In August 2009, the Veteran, along with 
his spouse, provided testimony before the Board in Jackson, 
Mississippi.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  After the claim 
was transferred to the Board for review, it was determined that 
additional information was needed with respect to the Veteran's 
claim.  Hence, in May 2010, the claim was remanded for said 
development.  The claim has since been returned to the Board.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

As reported above, the Veteran provided testimony before an 
Acting Veterans Law Judge (AVLJ) of the Board in August 2009.  
However, the AVLJ is no longer employed by the Board.  In 
November 2010, the Veteran was notified that the AVLJ had left 
the Board; the Veteran was asked whether he wished the 
opportunity to provide testimony before another Veterans Law 
Judge (VLJ) in accordance with 38 C.F.R. § 20.717 (2010).  After 
receiving this notification, the Veteran responded positively 
indicating that he wished to provide additional testimonial 
evidence before another VLJ by way of a videoconference hearing.  
Thus, the claim is remanded so that such a hearing may be 
scheduled and accomplished.  Such a hearing must be scheduled by 
the RO/AMC.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2010).

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following action:

The AMC/RO should make arrangements to 
schedule the Veteran for a videoconference 
hearing before the Board.  The Veteran and 
his representative should be provided with 
notice as to the time and place of to 
report for said hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

